Citation Nr: 0806012	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-15 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of hepatitis.  

2.  Entitlement to service connection for hepatitis B, and 
hepatitis C.   

3.  Entitlement to service connection for residuals of a back 
injury, to include the low back, thoracic spine, and cervical 
spine.  

4.  Entitlement to service connection for gastroesophageal 
reflux disease.  

5.  Entitlement to service connection for asthma, and 
bronchitis.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected tinnitus.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from November 1966 to November 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, in which the RO determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for infectious hepatitis, 
denied claims for service connection for a back injury, 
hepatitis B, hepatitis C, gastroesophageal reflux disease 
(GERD), and asthma, and granted service connection for 
tinnitus, evaluated as 10 percent disabling.  

To avoid any ambiguity in this case, the Board has considered 
the claims of service connection for hepatitis, hepatitis B, 
and hepatitis C as separate disorders.    


FINDINGS OF FACT

1.  In an unappealed decision, dated in June 1971, the RO 
denied a claim for service connection for hepatitis.  

2.  The evidence received since the RO's June 1971 decision, 
which denied service connection for hepatitis, which was not 
previously of record, and which is not cumulative of other 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.    

3.  The veteran does not have hepatitis B or hepatitis C as 
the result of his active military service.

4.  The veteran does not have residuals of a back injury, to 
include the low back, thoracic spine, and cervical spine, as 
the result of disease or injury that was present during his 
active military service.  

5.  The veteran does not have gastroesophageal reflux disease 
as the result of disease or injury that was present during 
his active military service.  

6.  The veteran does not have asthma, or bronchitis, as the 
result of disease or injury that was present during his 
active military service.  

7.  The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in one 
ear or each ear; factors warranting an extraschedular rating 
are not shown. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's June 1971 decision, which denied a claim for service 
connection for hepatitis, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).   

2.  The veteran does not have hepatitis B, or hepatitis C, as 
the result of disease or injury that was incurred during his 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

3.  The veteran does not have residuals of a back injury, to 
include the low back, thoracic spine, and cervical spine, as 
the result of disease or injury that was incurred during his 
active military service, nor may in-service occurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

4.  The veteran does not have gastroesophageal reflux disease 
as the result of disease or injury that was incurred during 
his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

5.  The veteran does not have asthma, or bronchitis, as the 
result of disease or injury that was incurred during his 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

6.  There is no legal basis for the assignment of an initial 
schedular rating higher than 10 percent for tinnitus.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2005); Smith v. Nicholson, 19 Vet. App. 63 (2005) 
rev'd, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for residuals of hepatitis.  The Board initially 
notes that the veteran has presented two related claims that 
are currently on appeal, which have been analyzed on a direct 
basis.  Specifically, the veteran has presented claims for 
service connection for hepatitis B, and hepatitis C.  The 
term "residuals of hepatitis," as used herein, is therefore 
intended to exclude hepatitis B, and hepatitis C.  

In a rating decision, dated in June 1971, the RO denied a 
claim for service connection for hepatitis.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c).    

In January 2002, the veteran filed to reopen the claim.  In 
December 2002, the RO determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for hepatitis.   The 
veteran has appealed.  

The Board notes that a supplemental statement of the case, 
dated in October 2006, indicates that the RO consolidated the 
claims for hepatitis, hepatitis B, and hepatitis C.  In this 
regard, in a letter, dated in dated in November 2006, the RO 
indicated that it had determined that new and material 
evidence had been presented to reopen the claim for 
hepatitis, and that it had denied all of the claims (i.e., 
hepatitis, hepatitis B, and hepatitis C) on the merits.  

Under the circumstances, regardless of the determination 
reached by the RO, the Board must find that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

The veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d). 

The most recent and final denial of this claim was in June 
1971.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The evidence of record in June 1971 included the veteran's 
service medical records, which showed that for several months 
in 1968, he was treated for "infectious hepatitis."  A May 
1968 report notes that a number of readings in the veteran's 
laboratory tests had reverted to normal, and that he had made 
"an uneventful recovery."  A July 1968 physical profile 
record noted that he still had an enlarged liver and spleen.  

The Board notes that none of the service medical records 
characterize the veteran's infectious hepatitis with a letter 
(e.g., as A, B, or C).  The veteran's separation examination 
report, dated in December 1969, showed that his abdomen was 
clinically evaluated as normal, and did not make any 
reference to hepatitis.  An accompanying "report of medical 
history" noted a history of "hepatitis - 1968, Vietnam - 
cured."  Reports from examinations apparently undertaken in 
association with Army Reserve duty (i.e., after separation 
from active duty), dated in November 1973, and September 
1977, and their accompanying reports of medical history, did 
not discuss hepatitis other than to note the veteran's 
history of hepatitis in 1968.  

As for the post-service medical evidence, it consisted of 
non-VA reports, dated in 1971.  A March 1971 report noted a 
history of hepatitis, and that the veteran "still 
complained" of fatigue, anorexia, and "nausea on looking at 
food."  This report was accompanied by laboratory studies, 
which did not note hepatitis.  

At the time of the RO's June 1971 decision, there was no 
competent evidence to show that the veteran currently had 
hepatitis, or that current hepatitis, or residuals thereof, 
were related to his service.  

Evidence received since the RO's June 1971 decision includes 
VA and non-VA medical reports, dated between 1970 and 2005.  
This evidence includes a VA hospital reports which cover 
treatment between September and December of 1976, with 
diagnoses that included alcoholism, headache, and "falling 
episodes of undetermined etiology."  He complained of 
symptoms that included joint pain, sleep disturbance, 
anxiety, and fatigue.  He subsequently received a great deal 
of treatment for a number of disorders, and gave a history of 
hepatitis during service, with some notations indicating that 
he reported having hepatitis A, or hepatitis B.  Reports from 
Saint Luke's Internal Medicine (SLIM), dated between 1997 and 
2000, include a June 1999 report noting a history of 
hepatitis that "turned out to be hepatitis A, not B or C."  
The examiner stated, "I don't think he needs to worry about 
chronic liver disease or any treatment."  A July 1999 SLIM 
report indicates that the veteran's complaints of fatigue 
were due to depression.  A VA progress note, dated in October 
2002, shows that the veteran indicated that he may have had 
hepatitis B during service, and that he denied a history of 
hepatitis C.  The report indicates that liver function tests 
were normal, and that a hepatitis A/B/C panel was negative.  
The examiner indicated that the veteran's inservice hepatitis 
was self-limiting, and may have been hepatitis E, "Thus 
would not suspect any chronic residual problems."  The 
examiner further noted that the veteran was asymptomatic.  

A VA examination report, dated in December 2004, notes that 
there had been an assertion back in the 1990's that lab work 
showed a history of hepatitis A, that labs were negative for 
hepatitis B, and hepatitis C, and that labs done throughout 
the years have shown normal LFT's (liver function tests).  It 
was stated that an examination for hepatitis was not done 
because labs reviewed and liver enzymes have been within 
normal limits.  The examiner stated, "There are no current 
problems or residuals related to his bout of hepatitis A in 
the service."  

This evidence, which was not of record at the time of the 
RO's June 1971 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  In particular, 
none of this evidence contains competent evidence to show 
that the veteran currently has hepatitis, or residuals 
thereof, nor does it contain competent evidence to show that 
current hepatitis, or residuals thereof, are related to his 
service.  The Board therefore finds that the submitted 
evidence does not raise a reasonable possibility of 
substantiating the claim, and the claim is therefore not 
reopened.  

The only other pertinent evidence received since the June 
1971 denial of the claim consists of written testimony from 
the veteran.  The Board points out that, although a lay 
person is competent to testify as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  Therefore, the 
veteran's statements are not new and material evidence, see 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray v. Brown, 5 Vet. App. 211 (1993).

Further, the contention by the veteran that this disorder is 
related to service is not "new".  The veteran essentially 
made this contention in 1971.   

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The veteran asserts that he has Hepatitis B, Hepatitis C, 
residuals of a back injury, to include the low back, thoracic 
spine, and cervical spine, gastroesophageal reflux disease 
(GERD), asthma, and bronchitis due to his service.  He has 
reported that he sustained a back injury due to a mortar 
blast in Vietnam, and has argued that he has GERD, asthma, 
and bronchitis, are due to exposure to Agent Orange during 
service.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined a presumption of 
service connection is warranted.  61 Fed. Reg. 41,446 (1996); 
59 Fed. Reg. 341-46 (1994).  However, an appellant is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).  

The veteran's discharge (DD Form 214) shows that his awards 
include the Vietnam Campaign Medal, the Vietnam Service 
Medal, and the Bronze Star Medal.  In addition, the Board 
notes that service connection is currently in effect for 
post-traumatic stress disorder, based on combat-related 
stressors.  Therefore, participation in combat is 
established.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002).

However, pertinent case law also provides that 38 U.S.C.A. § 
1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
veteran is required to meet his evidentiary burden as to 
service connection such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).  

With regard to the claims that the veteran has GERD, asthma, 
and bronchitis, due to exposure to Agent Orange, as the 
veteran had active military service in the Republic of 
Vietnam during the Vietnam era, he is presumed to have been 
exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6).  

The veteran's service medical records include pre-service and 
entrance examination reports, dated in December 1965, and 
December 1966, which show that his abdomen, lungs, and spine, 
were all clinically evaluated as normal.  In February 1968, 
he was treated on two occasions for complaints of low back 
pain.  The impression was muscle sprain.  The veteran's 
separation examination report, dated in December 1969, shows 
that his lungs, abdomen, and spine, were all clinically 
evaluated as normal.  In an accompanying "report of medical 
history," he denied having had "stomach, liver, or 
intestinal trouble," asthma, or shortness of breath. 

The Board finds that the service medical records provide 
evidence against his claims, clearly indicating no chronic 
disorder in service. 
 
Very importantly, in January 1971, the veteran filed a claim 
with the VA.  Notably, in 1971 he made no reference to any 
other problem other than hepatitis, clearly undermining his 
current contention that he has had (for example) a back 
problem since service.  In 1971, the veteran clearly shows 
the ability to file a claim with the VA, yet fails to make 
any reference to a back problem.  This clearly conflicts with 
his April 2005 statement to the Board, in which he contends 
that he has had a severe back problem since Vietnam.       

Such facts provide evidence against all claims, undermining 
the veteran's credibility with the Board. 

As for the post-service medical evidence, it consists of 
service, VA and non-VA treatment reports, dated between 1970 
and 2006.  The claims files include two reports from 
examinations apparently undertaken in association with Army 
Reserve duty (i.e., after separation from active duty), dated 
in November 1973, and September 1977, and their accompanying 
reports of medical history.  

The November 1973 report notes that the veteran had 
tenderness in the sacroiliac region, with no spasm or 
deformity, and that a straight leg raising test was negative.  
This report further shows that the veteran reported that a 
1971 stomach X-ray had revealed esophageal reflux, with no 
hiatal hernia seen.  The report notes reflux esophagitis, 
mild, and back pain "old juvenile epiphysitis lumbar spine, 
refer to orthopedist."   

In an accompanying 1973 "report of medical history," he 
denied having had asthma, shortness of breath, "stomach, 
liver, or intestinal trouble," or recurrent back pain.  

Such statements from the veteran himself, well after active 
service but before the claims to the VA, provides highly 
probative evidence against these claims. 

The September 1977 report notes that the spine had a "good 
ROM (range of motion) with no evidence of ankylosis lumbar 
lordotic curve."  The report notes low back pain.  In an 
accompanying "report of medical history," he denied having 
had asthma, but indicated a history of shortness of breath, 
"stomach, liver, or intestinal trouble," and recurrent back 
pain.  

VA reports, and reports from the Western Montana Clinic 
(WMC), the Saint Patrick Hospital (SPH), and a private 
chiropractor, dated between 1970 and 1989, show that 
beginning in January 1971, the veteran sought treatment for 
complaints that included shortness of breath.  A January 1971 
X-ray report for the lumbar spine notes mild anterior wedging 
at T11-L2 that was "residuals of previous mild juvenile 
ephiphysitis," and that the sacroiliac joints were not 
abnormal.  The impression was moderate residuals previous 
juvenile epiphysitis dorsal lumbar area of spine.  Beginning 
in March 1971, he received treatment for complaints that 
included epigastric pain, and low back pain.  WMC reports, 
dated between 1970 and 1997, contain assessments that include 
asthma, allergic bronchitis, bronchitis, esophagitis, mild 
esophageal reflux, mild obstructive airway disease, low back 
strain with and URI (upper respiratory infection).  

Between 1980 and 1982, he underwent chiropractic care.  VA 
hospital reports show that in 1980, 1983, and 1984, he was 
treated for severe chronic alcoholism, and the 1984 reports 
note that he had a secondary "transient liver lipid 
abnormality."  The 1984 report further notes a ten-year 
history of alcoholism.  A VA Agent Orange Protocol 
examination report, dated in December 1984, notes asthma by 
history.  Beginning in October 1989, he received physical 
therapy after a lifting injury at work.  An October 1989 
magnetic resonance imaging (MRI) study contains an impression 
noting focal disc herniation at L4-5, osteophytes at L1-L3, 
and a moderate annulus bulge at L3-4.  

SPH reports show that in February 1990, he underwent a 
hemilaminectomy and discectomy at L4-5.  The post-operative 
diagnosis was bulging disc at L4-5.  The operative report 
notes that the veteran reported that he had begun having left 
leg pain in October 1989, and that he had twisted his back in 
December after he fell on some ice.  A September 1991 
endoscopy notes a hiatal hernia, with a subsequent 1993 
assessment noting that the findings were consistent with 
GERD.  A January 1991 WMC report shows that the veteran 
reported that he had fallen and injured his cervical spine on 
Thanksgiving, and that he had been in a motor vehicle 
accident (MVA).  The assessment was cervical spine strain 
post trauma.  

These post-service back/neck injuries clearly provide some 
limited probative evidence against this claim, indicating 
post-service injuries. 

In February 1994, he underwent a Nissen fundoplication.  The 
discharge diagnoses included reflux esophagitis, hiatal 
hernia, asthma, arthritis of the cervical, thoracic, and 
lumbar spine.  

Subsequently dated VA and non-VA medical reports, to include 
SPH reports, show that the veteran received ongoing treatment 
for back symptoms, with a number of treatments for 
respiratory symptoms, and GERD.  In November 1999, he 
underwent cervical spine surgery, that included cervical 
discectomy, and interbody fusion, at C7-T1.  In January 2002, 
he underwent a repeat Nissen fundoplication.  Reports from 
Saint Vincent Health Care (SVHC), dated in December 2004, 
show that the veteran underwent multi-level decompression, 
and removal of surgical plate at C7-T1.  SPH reports show 
that in May 2005, the veteran underwent an anterior lumbar 
interbody fusion at L3-4 and L4-5.  

Finally, the claims files contain a number of X-ray, 
computerized tomography (CT) scans, and MRI reports, dated 
between 1998 and 2005.  With regard to the lumbar spine, 
these reports note degenerative disc disease, and 
postoperative changes at L3-4 and L4-5.  With regard to the 
cervical spine, these reports note multi-level degenerative 
disc disease and bony changes, with anterior fusion at C6-7.  

With regard to the claims for service connection for 
hepatitis B and hepatitis C, the Board's discussion of the 
evidence as to his claim that new and material evidence had 
been submitted to reopen a claim for service connection for 
residuals of hepatitis is incorporated herein.  Briefly 
stated, a June 1999 reports from Saint Luke's Internal 
Medicine notes a history of hepatitis that "turned out to be 
hepatitis A, not B or C," and the physician stated that, "I 
don't think he needs to worry about chronic liver disease or 
any treatment."  A July 1999 SLIM report indicates that the 
veteran's complaints of fatigue were due to depression.  A VA 
progress note, dated in October 2002, indicates that liver 
function tests were normal, and that a hepatitis A/B/C panel 
was negative.  A December 2004 VA examination report states 
that labs done throughout the years have shown normal LFT's, 
and that an examination for hepatitis was not done because 
labs reviewed and liver enzymes have been within normal 
limits.  

Under 38 U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).  In this case, with regard to 
hepatitis C, it does not appear that the hepatitis C virus 
was medically recognized until well after the veteran's 
service.  Nevertheless, the Board first notes that the 
veteran's service medical reports do not show treatment for, 
or a diagnosis of, hepatitis B or hepatitis C.  As for the 
post-service medical evidence, VA hospital reports show that 
in 1980, 1983, and 1984, he was treated for severe chronic 
alcoholism, and the 1984 reports note that he had a secondary 
"transient liver lipid abnormality."  A December 2004 VA 
examination report shows that the examiner stated that labs 
done throughout the years have shown normal LFT's, and that 
labs reviewed and liver enzymes have been within normal 
limits.  

In summary, the evidence is insufficient to show that the 
veteran has either hepatitis B, or hepatitis C, and there is 
no competent evidence to show that either hepatitis B, or 
hepatitis C, is related to his service many years ago.  
Accordingly, the claims must be denied.  

With regard to the claim for residuals of a back injury, to 
include the low back, thoracic spine, and cervical spine, as 
an initial matter, there is post-service evidence noting that 
the veteran had "old juvenile epiphysitis lumbar spine."  
However, the previously discussed pre-service examination 
reports, dated in December 1965 and December 1966, both show 
that his spine was clinically evaluated as normal, and 
neither report contains a notation of a pre-existing spine 
disorder.  The evidence therefore does not show that a spine 
condition was "noted" upon entrance into service, Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994), and the veteran is 
entitled to a presumption of soundness at service entrance.  
38 U.S.C.A. §§ 1111, 1137 (West 2002).  Furthermore, as the 
finding of juvenile epiphysitis of the lumbar spine was never 
repeated or otherwise corroborated in the many subsequent 
years of medical evidence, the Board is unable to find there 
is clear and unmistakable evidence to rebut the presumption 
of soundness.  Id.; VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 
(2004).  

The veteran's service medical reports show that he was 
treated for back pain on two occasions in February 1968, and 
that the impression was muscle sprain.  There is no record of 
any subsequent treatment during his remaining (approximately) 
one year and eight months of service, and his December 1969 
separation examination report shows that his spine was 
clinically evaluated as normal, providing evidence against 
this claim.  

As for the post-service medical evidence, complaints of back 
symptoms are first over a year after separation from service.  
Beginning in October 1989, he began receiving physical 
therapy after a lifting injury at work, and the earliest 
evidence of spine pathology is found at that time.  See 
October 1989 SPH MRI report.  There is also evidence of post-
service trauma to the cervical spine in 1990/1991, and there 
is no competent evidence to show that the veteran has a back 
injury, to include the low back, thoracic spine, and/or 
cervical spine, that is related to his service.  

In this regard, the only competent opinion is found in a VA 
examination report, dated in December 2004, which shows that 
the examiner stated that the veteran's "current back 
condition is not caused by, or a result of his military AD 
(active duty) service."  The examiner further stated that 
the veteran's neck problems, and thoracic complaints, were 
not caused by or a result of his service, providing more 
evidence against this claim.  

Finally, there is no evidence to show that arthritis of the 
cervical, thoracic, or lumbosacral spine, was manifest to a 
compensable degree within one year of the veteran's 
separation from service.  See 38 U.S.C.A. § 1112, 1137; 38 
C.F.R. § 3.307, 3.309.  The Board notes that, to the extent 
that the veteran argues that he has a back condition as a 
result of an injury during combat in Vietnam, the Court has 
held that 38 U.S.C.A. § 1154 does not alter the fundamental 
requirement of a diagnosis, or a medical nexus to service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  See 38 C.F.R. 
§§ 3.303.  

While the veteran may have injured his back during service, 
the service medical record, post-service medical record, and 
the veteran's claim in 1971 provide evidence against a 
finding that his current problems have any association with 
service more than 30 years ago, outweighing the veteran's 
statements.  

With regard to the claim for service connection for 
gastroesophageal reflux disease (GERD),  the veteran was not 
treated for GERD during service, and his December 1969 
separation examination report shows that his abdomen was 
clinically evaluated as normal.  As for the post-service 
medical evidence, complaints of epigastric symptoms are first 
shown in 1971, over a year after separation from service.  
The earliest diagnosis is found in a January 1972 WMC report 
which notes esophagitis, and a November 1973 service 
examination report noted mild reflux esophagitis.  There were 
no relevant diagnoses for many years thereafter.  
Furthermore, there is no competent evidence to show that the 
veteran has GERD that is related to his service.  

In this regard, the only competent opinions are found in: 1) 
a VA progress note, dated in October 2002, which shows that 
the examiner stated that the veteran's GERD symptoms were 
controlled, and that, "Based on the service records, again, 
I cannot find that he actually had these active symptoms on 
active duty and was treated for this on active duty.  
Therefore, I cannot confirm that this is related to military 
service."; and 2) a VA examination report, dated in December 
2004, which shows that the examiner stated that the veteran's 
current symptoms of GERD were not caused by or a result of 
his military service.  Both provide evidence against this 
claim.       

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

With regard to the claim for service connection for asthma, 
and bronchitis, the veteran was not treated for asthma, or 
bronchitis, during service, and his December 1969 separation 
examination report shows that his lungs were clinically 
evaluated as normal.  As for the post-service medical 
evidence, complaints of respiratory symptoms (shortness of 
breath), and bronchitis, are first shown in 1971, over a year 
after separation from service.  In addition, there is no 
competent evidence to show that the veteran has asthma, or 
bronchitis, that is related to his service.  In this regard, 
the only competent opinion is found in a VA examination 
report, dated in December 2004, which shows that the examiner 
stated that the veteran's current asthma and bronchitis were 
not caused by or a result of his military service or exposure 
to Agent Orange.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.    

To the extent that the veteran has argued that he has GERD, 
asthma, and/or bronchitis, due to exposure to Agent Orange 
during service, the Board first notes that presumptive 
service connection is not warranted for any of these 
conditions.  See 38 C.F.R. § 38 C.F.R. § 3.309(e).  
Therefore, the criteria for presumptive service connection 
are not shown to have been met.  In addition, there is no 
competent medical evidence of a link between the veteran's 
GERD, asthma, and/or bronchitis, and exposure to Agent Orange 
during service.  Combee.  

Finally, the Board notes that while it appears that the 
veteran was awarded benefits under the Agent Orange Veteran 
Payment Program Fund, the criteria for eligibility for that 
program are only (1) that the veteran had military service, 
(2) that he was exposed to Agent Orange, and (3) that the 
veteran was totally disabled.  See Winsett v. West, 11 Vet. 
App. 420 (1998).  A veteran may have received benefits under 
that program without showing his disability was due to 
exposure to Agent Orange.  Id.  Therefore, the fact that the 
veteran was awarded benefits does not constitute evidence of 
a nexus between any condition and exposure to Agent Orange.  

The veteran has appealed the issue of entitlement to an 
initial evaluation in excess of 10 percent for service-
connected tinnitus.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); see also Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  

In December 2002, the RO granted service connection for 
tinnitus, and assigned an initial rating of 10 percent under 
Diagnostic Code (DC) 6260, effective July 22, 2002.  The 
veteran argues that he was entitled to a separate 10 percent 
rating for tinnitus in each ear, rather than the single 10 
percent rating assigned.

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear or in the head. 38 C.F.R. § 4.87, DC 6260, note 2 
(2005).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of DC 
6260 required the assignment of a separate, 10 percent rating 
for tinnitus in each ear. VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a rating higher than 10 percent was sought.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the Court decision in Smith, and 
affirmed VA's long-standing interpretation of pre-June 13, 
2003, DC 6260 as authorizing only a single 10 percent rating 
for tinnitus, whether perceived as unilateral or bilateral.  
The Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  The Federal 
Circuit then found that there was a lack of evidence in the 
record suggesting that VA's interpretation of 38 C.F.R. § 
4.25(b) and DC 6260 was plainly erroneous or inconsistent 
with the regulations, and concluded that the CAVC erred in 
not deferring to VA's interpretation.

As a consequence of the Federal Circuit's decision, the 
Secretary of VA rescinded the stay that had been imposed on 
all claims affected by Smith to include this claim, and 
directed the Board to resume adjudication of the previously 
stayed claims consistent with VA's longstanding 
interpretation that a single 10 percent disability rating is 
the maximum rating available under DC 6260, regardless of 
whether the tinnitus is perceived in one ear or each ear.  

In light of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
schedular rating higher than 10 percent for tinnitus.  
Therefore, the veteran's claim for an initial, separate 10 
percent rating for each ear for his service-connected 
tinnitus must be denied under both the old and current 
versions of DC 6260.

As the service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus by regulation 
and DC 6260, which has been upheld by the U.S. Court of 
Appeals for the Federal Circuit, there is no legal basis upon 
which to award a separate, 10 percent rating for tinnitus, 
whether or not tinnitus is perceived in each ear.  As the 
disposition of this claim is based on interpretation of the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Also, the record does not suggest that tinnitus requires 
frequent hospitalization or causes marked interference with 
employment or otherwise suggests that referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  With regard to the claim for an initial rating in 
excess of 10 percent for tinnitus, the U. S. Court of Appeals 
for Veterans Claims (Court) has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

As to all other claims, VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in December 2003, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  

The VCAA notices did not comply with the requirement that the 
notice must precede the adjudication.  Mayfield v. Nicholson 
(Mayfield II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   
However, any defect with respect to the timing of the VCAA 
notice in this case was nonprejudicial.  There is no 
indication that the outcomes of the claims have been 
affected, as all evidence received has been considered by the 
RO.  The veteran has been provided a meaningful opportunity 
to participate effectively in the processing of his claims, 
as he has been afforded the opportunity to submit additional 
argument and evidence, which he has done.  The VCAA letter 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the letter fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In addition, 
after the VCAA letter was sent, the case was readjudicated, 
and in October 2006 a Supplemental Statement of the Case was 
provided to the appellant.  Further, the record also shows 
that the veteran has actual knowledge of the evidence 
necessary to substantiate the claims, based upon his 
arguments those presented by his representative.  See e.g., 
Informal Hearing Presentation, dated in December 2007; 
statement of accredited representation in appealed case (VA 
Form 646), dated in November 2006.  For these reasons, the 
timing of the VCAA notice was not prejudicial.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

With regard to the "new and material evidence" claim, in a 
recent decision, Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court stated that VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  

A review of a July 2002 duty to assist notice shows that the 
veteran was notified that his claim for service connection 
for hepatitis was denied in June 1971.  It further informed 
the veteran of the criteria for service connection, and that 
he had to submit new and material evidence to reopen his 
claim, including new and material evidence of a current 
disability, as well as medical evidence showing that the 
claimed condition was incurred in service.  In summary, the 
veteran has been provided with adequate notice of what 
constitutes new and material evidence to reopen his claim for 
service connection.  Kent.  Further, the record also shows 
that the veteran has actual knowledge of the evidence 
necessary to substantiate a claim, based upon his arguments 
those presented by his representative.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's available service medical records, as well as VA 
and non-VA medical records.  The veteran has been afforded 
examinations, and etiological opinions have been obtained, 
except as noted below.  With regard to the claim for 
residuals of hepatitis (other than hepatitis B, or hepatitis 
C), the veteran has been afforded an examination, and the 
Board has determined that the claimed condition is not shown, 
and that new and material evidence has not been presented.  
Therefore, a remand for an etiological opinion is not 
required to decide the claim.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).  Similarly, as the Board has determined that the 
veteran does not have hepatitis B, or hepatitis C, a remand 
for an etiological opinion is not required to decide the 
claims.  See 38 C.F.R. § 3.159(d).  The Board therefore 
concludes that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

New and material evidence has not having been presented, the 
claim for service connection for hepatitis is not reopened.  

Service connection for hepatitis B and hepatitis C is denied.  

Service connection for residuals of a back injury, to include 
the low back, thoracic spine, and cervical spine, is denied.  

Service connection for is gastroesophageal reflux disease 
denied.  

Service connection for asthma, and bronchitis, is denied.  

An initial rating in excess of 10 percent for tinnitus is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


